DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Allowance
This communication is in response to the action filed on 12/23/2020. After a thorough search, prosecution history, double patenting review and view of the prior arts of record claims 1, 12 and 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 12 and 20 are allowed because the prior arts of record, the combination of Shuman (US20130185285) in view of Lee (US20090286561) and in further view of Jideani (US20110066691) failed to anticipate or render obvious the following claim limitations, “wherein the first profile information includes at least one of: a profile picture, an emoticon, an email address, a homepage address, and a status message; transmitting, to a communication network server, a session initiation message for a call with the corresponding terminal” , “wherein the session initiation message  includes at least  a part of the first profile information set if the identified sharing level corresponding to the category allows sharing of the first profile information” , “displaying a second profile information associated with the second user of the corresponding terminal, if the response message includes the second profile information of the second user”  and “ performing 
Through further continued searching some relevant prior arts were located but do not teach the claim limitations above. Alvarado (US8069166) teaches managing user-to-user contact with inferred presence information. Roy (US8738715) teaches a system and method for processing messages in a messaging service. The dependent claims 4-11 and 15-19 depend on the allowed claims 1, 12 and 20, therefore these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454